Exhibit 99.2 Supplemental Financial Information Fourth Quarter 2015 Table of Contents PRIMERICA, INC. Financial Supplement Page Preface, definition of Non-GAAP financial measures 3 Condensed balance sheets and reconciliation of balance sheet non-GAAP to GAAP financial measures 4 Financial results and other statistical data 5 Statements of income 6 Reconciliation of statement of income non-GAAP to GAAP financial measures 7 Segment operating results 8 Term Life Insurance segment - financial results, key statistics, and financial analysis 9-10 Investment and Savings Products segment - financial results, financial analysis, and key statistics 11-12 Investment portfolio 13-15 Five-year historical key statistics 16 This document may contain forward-looking statements and information. Additional information and factors that could cause actual results to differ materially from any forward-looking statements or information in this document is available in our Form 10-K for the year ended December 31, 2014. Preface PRIMERICA, INC. Financial Supplement FOURTH QUARTER 2015 This document is a financial supplement to our fourth quarter 2015 earnings release. It is designed to enable comprehensive analysis of our ongoing business using the same core metrics that our management utilizes in assessing our business and making strategic and operational decisions. Throughout this document we provide financial information that is derived from our U.S. GAAP financial statements and adjusted for three different purposes, as follows: ● Operating adjustments exclude the impact of realized investment gains and losses and the impact of entering into Co-CEOs transition agreements as described in our Form 8-K dated January 2, 2015. ● Adjusted when used in describing stockholders’ equity refers to the removal of the impact of net unrealized gains and losses on invested assets. ● IPO coinsurance transactions adjustments relate to transactions in the first quarter of 2010, where we reinsured between 80% and 90% of our business that was in-force at year-end 2009 to entities then affiliated with Citigroup Inc. (“Citi”) that were executed concurrent with our IPO. Management utilizes certain non-GAAP financial measures in managing the business and believes they present relevant and meaningful analytical metrics for evaluating the ongoing business. Reconciliations of non-GAAP to GAAP financial measures are included in this financial supplement. Certain items throughout this supplement may not add due to rounding and as such, may not agree to other public reporting of the respective item. Certain items throughout this supplement are noted as ‘na’ to indicate not applicable. Certain variances are noted as ‘nm’ to indicate not meaningful. Certain reclassifications have been made to prior-period amounts to conform to current-period reporting classifications. These reclassifications had no impact on net income or total stockholders’ equity. 3 of 16 Condensed Balance Sheets and Reconciliation of Balance Sheet Non-GAAP to GAAP Financial Measures PRIMERICA, INC. Financial Supplement (Dollars in thousands) Mar 31, Jun 30, Sep 30, Dec 31, Mar 31, Jun 30, Sep 30, Dec 31, Condensed Balance Sheets Assets: Investments and cash excluding securities held to maturity $ Securities held to maturity — — Total investments and cash Due from reinsurers Deferred policy acquisition costs Other assets Separate account assets Total assets $ Liabilities: Future policy benefits $ Other policy liabilities Income taxes Other liabilities Notes payable Surplus note — — Payable under securities lending Separate account liabilities Total liabilities Stockholders’ equity: Common stock ($0.01 par value) (1) Paid-in capital Retained earnings Treasury stock — Accumulated other comprehensive income (loss), net: Net unrealized investment gains (losses) not other-than-temporarily impaired Net unrealized investment losses other-than-temporarily impaired ) Cumulative translation adjustment ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ Reconciliation of Adjusted Stockholders' Equity to Total Stockholders' Equity Adjusted stockholders' equity $ Reconciling items: Net unrealized investment gains (losses) not other-than-temporarily impaired Net unrealized investment losses other-than-temporarily impaired ) Total reconciling items Total stockholders’ equity $ Adjusted Stockholders' Equity Rollforward Balance, beginning of period $ Net Income Shareholder dividends ) Retirement of shares and warrants ) Net foreign currency translation adjustment ) Other, net Balance, end of period $ Deferred Policy Acquisition Costs Rollforward Balance, beginning of period $ General expenses deferred Commission costs deferred Amortization of deferred policy acquisition costs ) Foreign currency impact and other, net ) Balance, end of period $ Outstanding common shares exclude restricted stock units. 4 of 16 Financial Results and Other Statistical Data PRIMERICA, INC. Financial Supplement YOY Q4 YOY YTD (Dollars in thousands, except per-share data) Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Change %
